Citation Nr: 0407887	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-47 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back pain secondary to residuals of a left 
knee injury for the period from July 20, 1995, to April 19, 
1998. 

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain secondary to residuals of a left knee 
injury for the period beginning April 20, 1998. 

3.  Entitlement to an increased rating for a post-operative 
residuals of a left knee injury, currently rated as 20 
percent disabling. 

4.  Entitlement to service connection for a left foot 
disorder as secondary to the service-connected left knee 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New York, New York (hereinafter RO).  In September 
2003, a hearing was held at the RO before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   
 
The claim with respect to the evaluation assigned for the 
service-connected back disability was placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned for this disability.  Accordingly, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application.  Moreover, during the pendency of the veteran's 
appeal, the rating for the service-connected low back 
disability, rated as 10 percent disabling effective from July 
20, 1995, was increased to 20 percent effective from April 
20, 1998, by a May 2000 rating decision.  As the 20 percent 
rating was not assigned effective from July 20, 1995, there 
is for consideration, as listed on the first page of this 
decision, entitlement to an evaluation in excess of 10 
percent for the service connected back disability for the 
period from July 20, 1995, to April 19, 1998.  See AB v. 
Brown 6 Vet. App. 35 (1993) (partial grant does not abrogate 
pending appeal).

The Board notes that as the veteran's claim for service 
connection for a right knee disability secondary to the 
service-connected left knee disability was granted by the RO 
by a May 2003 rating decision, this issue is no longer on 
appeal.     

REMAND

Aat his September 2003 hearing the veteran testified that he 
was in receipt of an award from the Social Security 
Administration, and that this award was at least in part 
based on service-connected disability.  Consequently, the RO 
will be directed to obtain any pertinent Social Security 
Administration records.  The Board finds this development to 
be necessary in order to fulfill the duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

During the pendency of this appeal, new regulations have 
twice been promulgated regarding the rating of intervertebral 
disc syndrome and spinal disabilities, effective September 
23, 2002. 2002 (See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC  5293 (2003)) and 
effective September 26, 2003 (See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  It is unclear whether the veteran's back 
disability includes intervertebral disc syndrome, although 
testimony with regard to back symptomatology at the September 
2003 hearing suggests possible disc disease as does some of 
the clinical evidence of record.  In short, this remand will 
afford the RO the opportunity to specify whether the service-
connected back disability includes disc disease, and to 
consider the applicable new criteria.  This action would 
avoid any potential prejudice to the veteran which would 
result from initial application of these criteria by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
VAOPGCPREC Nos.6-92 and 16-92, 57 Fed. Reg. 49,744, 49747 
(1992).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain up-to-date 
treatment records from the VA medical 
facilities at New City and Castle Point.  

3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning a claim 
for disability benefits from the Social 
Security Administration and copies of any 
medical records submitted, or utilized, 
in support of his claim.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.  

5.  Finally, the RO should readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any additional 
evidence obtained as a result of the 
development requested above; and, as 
applicable, revised criteria for rating 
intervertebral disc syndrome and spinal 
disabilities; and the VCAA.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters  the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is hereby notified that if he has any relevant 
evidence in his possession, he must submit it.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




